Exhibit 10.1(h) Bershunda J. BurnettVice President918-588-6425FAX: 918-295-0400bburnett@bokf.com December 31, 2009` Ms. Debra RoeChief Financial OfficerThe Monarch Cement CompanytreetHumboldt, KS 66748 RE:Eighth Amendment to Agreement dated January 1, 2001 between The Monarch CementCompany ("Borrower") and Bank of Oklahoma, N.A. ("Lender") in the aggregate amount of $35,000,000 (the "Loan Agreement"), as amended by First Amendment dated December31, 2002, Second Amendment dated December 31, 2003, Third Amendment dated December 31, 2004, Fourth Amendment dated January 1, 2006, Fifth Amendment dated December 31, 2006,Sixth Amendment dated December 31, 2007, and Seventh Amendment dated December 31, Dear Debbie: Bank of Oklahoma, N.A. ("Lender") is pleased to renew and modify the Loan Agreement subject to the terms of this letter agreement ("Eighth Amendment"). Subject to the terms of the Loan Agreement, as amended, and this Eighth Amendment, the Commitment will be: 1)a $17,825,569.45
